DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 and 13-14 are objected to because of the following informalities: 
Claim 3: On lines 1-2, “needle array” lacks proper antecedent basis and should recite “needle array device”.
Claim 4: On lines 1-2, “needle array” lacks proper antecedent basis and should recite “needle array device”.
Claim 13: On lines 1-2, “needle array” lacks proper antecedent basis and should recite “needle array device”.
Claim 14: On line 2, “needle array” lacks proper antecedent basis and should recite “needle array device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation “sleeve” in line 2. It is unclear if this is in reference to the first sleeve or second sleeve. For the sake of examination, the limitation will be interpreted as reciting “second sleeve”.
Claim 14 recites the limitation “sleeve” in line 2. It is unclear if this is in reference to the first sleeve or second sleeve. For the sake of examination, the limitation will be interpreted as reciting “second sleeve”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casteleyn (US 2019/0381257).
Regarding claim 1, Casteleyn discloses a method of actuating a needle array device (1, Fig 1) comprising causing a fluid to pass from an inflow aperture (51, Fig 2) to needle apertures (52, Fig 2) that are spaced apart from the inflow aperture at different distances (See annotated Fig. 2), the fluid passing through a plurality of flow channels (53, 54, Fig 2) that have approximately equal pathway lengths 

    PNG
    media_image1.png
    262
    456
    media_image1.png
    Greyscale

Regarding claim 2, Casteleyn discloses each of the needle apertures (52, Fig 2) is in fluid communication with a respective needle (21, Fig 1) such that the fluid reaches a tip of each needle approximately simultaneously (Para 0061).
Regarding claim 3, Casteleyn discloses coupling a first sleeve (30, Fig 1) to the needle array device such that the tip of each needle (21, Fig 1) is spaced apart from an outer surface of the sleeve by a first length (Para 0054).
Regarding claim 4, Casteleyn discloses coupling a second sleeve (40, Fig 1) to the needle array device such that the tip of each needle (21, Fig 1) is spaced apart from an outer surface of the second sleeve by a second length (Para 0055), wherein the second length is different than the first length (Since the second sleeve 40 is overtop the openings of the first sleeve 30, the second sleeve is farther away laterally from the needle tip than the first sleeve, at least near the opening).
Regarding claim 5, Casteleyn discloses coupling a needle base (20, Fig 1) of the needle array device to a support base (10, Fig 1) of the needle array device to define the plurality of flow channels between the needle base and the support base (Para 0048).

Regarding claim 7, Casteleyn discloses coupling a syringe device to the needle array device such that the syringe device is in fluid communication with the inflow aperture (Para 0046, lines 1-4).
Regarding claim 8, Casteleyn discloses injecting a fluid from the syringe device to the inflow aperture (Para 0061, lines 1-6).
	Regarding claim 10, Casteleyn discloses causing the fluid to pass through a fluid reservoir (area around inflow aperture 51 before reaching flow channels 53, Fig 2; Also see annotated Fig 2 below) of a fluid manifold (12, Fig 2) between the inflow aperture (51, Fig 2) and the plurality of flow channels (53, 54, Fig 2).

    PNG
    media_image2.png
    283
    456
    media_image2.png
    Greyscale

Regarding claim 11, Casteleyn discloses a method of actuating a needle array device (1, Fig 1) comprising injecting a fluid into a fluid manifold (12, Fig 2) that diverts the fluid into a plurality of flow channels (53, 54, Fig 2) that have approximately equal lengths and terminal ends (ends of channels comprising apertures 52, Fig 2) positioned at different distances (See annotated Fig 2 below) from an inflow aperture (51, Fig 2) fluidly coupled to the fluid manifold (Para 0061).

    PNG
    media_image1.png
    262
    456
    media_image1.png
    Greyscale

Regarding claim 12, Casteleyn discloses each of the terminal ends (ends of channels comprising apertures 52, Fig 2) is in fluid communication with a respective needle (21, Fig 1) such that the fluid reaches a tip of each needle approximately simultaneously (Para 0061).
Regarding claim 13, Casteleyn discloses coupling a first sleeve (30, Fig 1) to the needle array device such that the tip of each needle (21, Fig 1) is spaced apart from an outer surface of the sleeve by a first length (Para 0054).
Regarding claim 14, Casteleyn discloses coupling a second sleeve (40, Fig 1) to the needle array device such that the tip of each needle (21, Fig 1) is spaced apart from an outer surface of the sleeve by a second length (Para 0055), wherein the second length is different than the first length (Since the second sleeve 40 is overtop the openings of the first sleeve 30, the second sleeve is farther away laterally from the needle tip than the first sleeve, at least near the opening).
Regarding claim 15, Casteleyn discloses coupling a needle base (20, Fig 1) of the needle array device to a support base (10, Fig 1) of the needle array device to define the plurality of flow channels between the needle base and the support base (Para 0048).

Regarding claim 17, Casteleyn discloses coupling a syringe device to the needle array device such that the syringe device is in fluid communication with the inflow aperture (Para 0046, lines 1-4).
Regarding claim 18, Casteleyn discloses injecting a fluid from the syringe device to the inflow aperture (Para 0061, lines 1-6).
Regarding claim 20, Casteleyn discloses causing the fluid to pass through a fluid reservoir (area around inflow aperture 51 before reaching flow channels 53, Fig 2; Also see annotated Fig 2 below) of the fluid manifold (12, Fig 2) between the inflow aperture (51, Fig 2) and the plurality of flow channels (53, 54, Fig 2).

    PNG
    media_image2.png
    283
    456
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Casteleyn (US 2019/0381257) in view of Palmer (US 6537242).
Regarding claim 9, Casteleyn discloses all of the elements of the invention as discussed above, however, is silent regarding withdrawing a fluid from the inflow aperture to the syringe device.
Palmer teaches a method of actuating a needle array device comprising causing a fluid to pass from an inflow aperture (26, Fig 3) to needle apertures (40, Fig 3) that are spaced apart from the inflow aperture at different distances (See Fig. 3) (Col 7, lines 20-23); coupling a syringe device (30, Fig 3) to the needle device such that the syringe device is in fluid communication with the inflow aperture (Col 7, lines 22-23); withdrawing a fluid from the inflow aperture to the syringe device (Col 7, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Casteleyn to include withdrawing a fluid from the inflow aperture to the syringe device as taught by Palmer in order to have a method that can withdraw a sample through the skin for detection, analysis, or monitoring a substance in the target site (Col 2, lines 23-29).

Palmer teaches a method of actuating a needle array device comprising causing a fluid to pass from an inflow aperture (26, Fig 3) to needle apertures (40, Fig 3) that are spaced apart from the inflow aperture at different distances (See Fig. 3) (Col 7, lines 20-23); coupling a syringe device (30, Fig 3) to the needle device such that the syringe device is in fluid communication with the inflow aperture (Col 7, lines 22-23); withdrawing a fluid from the inflow aperture to the syringe device (Col 7, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Casteleyn to include withdrawing a fluid from the inflow aperture to the syringe device as taught by Palmer in order to have a method that can withdraw a sample through the skin for detection, analysis, or monitoring a substance in the target site (Col 2, lines 23-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783